Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by KIYOMURA (Pub. No.: US 2010/0052024).
Re claim 1, KIYOMURA, FIGS. 2-3 and 10 teaches a method for processing a substrate, the method comprising: 
positioning the substrate (100, FIG. 10, ¶ [0068], note that the capacitor 117 of FIG. 10, [0068] is the same the capacitor of FIG. 1 with the same analysis, [0046]) in a deposition chamber, wherein the substrate comprises a wafer of single crystal silicon having a top surface (top surface of 100); 
forming one or more intermediate layers (4, ¶ [0040]) on (INDIRECTLY on) the top surface of the wafer of silicon (100); 
forming an amorphous strontium titanium oxide layer (3a, [0041] & claim 8) on the one or more intermediate layers; 

oxidizing (by an ozone (O3)) the one or more intermediate layers (4, [0040]); and 
increasing a thickness of the crystalline strontium titanium oxide layer (FIG. 3B → FIG. 3C, [0043]-[0044] & claim 8).
Re claim 2, KIYOMURA, FIGS. 2-3 teaches the method of claim 1 wherein the crystalline strontium titanium oxide layer comprises crystalline strontium titanate (claim 8).
Re claim 16, KIYOMURA, FIGS. 2-3 teaches a method for processing a substrate, the method comprising: 
positioning the substrate (100) in a deposition chamber, wherein the substrate comprises a top layer of silicon having a top surface (top surface of 100); 
forming one or more transition layers (4) on (INDIRECTLY on) the top surface of the top layer of silicon (100); 
forming an amorphous layer of strontium titanium oxide (amorphous STO film 3a, ¶ [0041], note that STO stands for SrTiOx film,  where x is a positive number, see ¶ [0005]) on the one or more transition layers (4); and 
heating the substrate to a temperature above 500 °C causing the amorphous layer of strontium titanium oxide (3a, FIG. 3B) to convert to a crystalline layer of strontium titanium dioxide (3, heat treatment, FIG. 3C, claim 8 & ¶ [0043]-[0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 4-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOMURA in view of YOO (Pub. No.: US 2019/0019801). 
	KIYOMURA teaches all the limitation of claim 1/16.
KIYOMURA fails to teach the limitation of claim 4-6/18-20.
YOO teaches wherein the one or more intermediate layers comprise germanium; wherein the one or more intermediate layers comprise a combination of strontium and silicon; and wherein the one or more intermediate layers comprise a combination of strontium, germanium and silicon (125, FIG. 1, ¶ [0028], note that “the ferroelectric layer pattern 125 may include carbon (C), silicon (Si), magnesium (Mg), aluminum (Al), yttrium (Y), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), zirconium (Zr), gadolinium (Gd), lanthanum (La), or a combination thereof” and the layer 235 may include at least one of strontium titanium oxide (SrTiO3), [0033]) (claims 4-6).
wherein the one or more transition layers comprise strontium; wherein the one or more intermediate layers comprise germanium; wherein the one or more intermediate layers comprise a combination of strontium and silicon (125, FIG. 1, ¶ [0028]) (claims 18-20).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the writing and reading operation of the memory devices  as taught by YOO, ABSTRACT. 
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOO in view of KIYOMURA and further in view of Streit (Patent No.: US 5448087).
Re claim 9, YOO, FIG. 1 teaches a method for forming a crystalline strontium titanium oxide layer on a silicon-based substrate, the method comprising: 
depositing a strontium containing layer (125, ¶ [0028]) on the silicon-based substrate (101); 
depositing an amorphous strontium titanium oxide layer (235, [0033]) on the strontium containing layer; 
converting the amorphous strontium titanium oxide layer to the crystalline strontium titanium oxide layer (by reacting the interfacial oxide layer 130 with gate electrode during heat treatment, FIG. 2, [0047]); 
oxidizing the strontium containing layer (during step S160 of FIG. 2).
YOO fails to teach increasing a thickness of the crystalline strontium titanium oxide layer.
KIYOMURA teaches increasing a thickness of the crystalline strontium titanium oxide layer ([3a+4] → 3, FIG. 3B → 3C, ¶ [0012]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of decreasing the size of electronic device as taught by KIYOMURA, [0008].
 Moreover, KIYOMURA/YOO fail to teach depositing a layer using molecular-beam epitaxy (MBE).
Streit teaches forming a layer using the MBE method (col. 5, lines 14-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of producing a high-quality material as taught by Streit, col. 5, lines 25-30. 
Re claim 13, in the combination, KIYOMURA teaches the method of claim 9 wherein the crystalline strontium titanium oxide layer comprises crystalline strontium titanate (“a crystallized film that contains strontium, titanium and oxygen by carrying out a heat treatment”, ¶ [0012] & claim 8).
Re claim 14, in the combination, YOO teaches the method of claim 9 wherein a layer of strontium silicide is formed when depositing the strontium containing layer (125, FIG. 1, ¶ [0028]) on the silicon-based substrate (101).
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOMURA in view of Streit.
	Re claims 3, 10 and 17, KIYOMURA teaches all the limitation of claim 1/9/16.
KIYOMURA fails to teach the limitation of claim 3/10/17.
Streit teaches forming a layer wherein using the MBE with the pressure be reduced and simultaneous increase temperature (col. 5, lines 14-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of producing a high-quality material as taught by Streit, col. 5, lines 25-30. 
Moreover, after the combining of KIYOMURA and Streit would teach wherein the amorphous strontium titanium oxide layer is formed using molecular-beam epitaxy (MBE) in an environment in which oxygen pressure is reduced while temperature is simultaneously increased (claim 3).
wherein the amorphous strontium titanium oxide layer is deposited in an environment in which oxygen pressure is reduced while temperature is simultaneously increased (claim 10).
wherein the amorphous layer of strontium titanium dioxide oxide is formed using molecular-beam epitaxy (MBE) in an environment in which oxygen pressure is reduced while temperature is simultaneously increased (claim 17).
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“The bottom electrode 1, which is made of ruthenium film in Kiyomura, is not a wafer of silicon as recited in claim 1. Therefore, Kiyomura fails to disclose "forming one or more intermediate layers on the top surface of the wafer of silicon," as recited in amended claim 1. 
During the telephone interview and in the Applicant-Initiated Interview Summary, the Examiner pointed out that paragraph [0068] and FIG. 10 of Kiyomura disclose that a capacitor 117 is formed "indirectly on" the semiconductor substrate 100 made of p-type silicon. However, the titanium oxide 4 of the capacitor 117 is not formed on the top surface of the substrate 100. 
Instead, there are interlayer insulating films 110 and 113 between the capacitor 117 and the substrate 100. (Kiyomura at paragraph [0068]). Therefore, Kiyomura fails to disclose "forming one or more intermediate layers on the top surface of the wafer of silicon," as recited in claim 1.”, pages 7-8 of 11.

The Examiner respectfully submits that KIYOMURA, FIGS. 2-3 and 10 still reads on:
positioning the substrate (100, FIG. 10, ¶ [0068], note that the capacitor 117 of FIG. 10, [0068] is the same the capacitor of FIG. 1 with the same analysis, [0046]) in a deposition chamber, wherein the substrate comprises a wafer of single crystal silicon having a top surface (top surface of 100); 
forming one or more intermediate layers (4, ¶ [0040]) on (INDIRECTLY on) the top surface of the wafer of silicon (100, FIG. 10); 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894